Name: /* Decision derogating from certain provisions of Regulation No 5 laying down rules relating to calls for and transfers of financial contributions, budgetary arrangements and administration of the resources of the Development Fund for the Overseas Countries and Territories */
 Type: Decision
 Subject Matter: nan
 Date Published: 1959-08-17

 Avis juridique important|31959D0702P0866DÃ ©cision portant dÃ ©rogation Ã certaines prescriptions du rÃ ¨glement n ° 5 portant fixation des modalitÃ ©s relatives aux appels et aux transferts des contributions financiÃ ¨res, au rÃ ©gime budgÃ ©taire et Ã la gestion des ressources du Fonds de dÃ ©veloppement pour les pays et territoires d' outre-mer Journal officiel n ° 046 du 17/08/1959 p. 0866++++DECISION PORTANT DEROGATION A CERTAINES PRESCRIPTIONS DU REGLEMENT N 5 PORTANT FIXATION DES MODALITES RELATIVES AUX APPELS ET AUX TRANSFERTS DES CONTRIBUTIONS FINANCIERES , AU REGIME BUDGETAIRE ET A LA GESTION DES RESSOURCES DU FONDS DE DEVELOPPEMENT POUR LES PAYS ET TERRITOIRES D'OUTRE-MER LE CONSEIL , VU LE REGLEMENT N 5 PORTANT FIXATION DES MODALITES RELATIVES AUX APPELS ET AUX TRANSFERTS DES CONTRIBUTIONS FINANCIERES , AU REGIME BUDGETAIRE ET A LA GESTION DES RESSOURCES DU FONDS DE DEVELOPPEMENT POUR LES PAYS ET TERRITOIRES D'OUTRE-MER ET NOTAMMENT SON ARTICLE 26 , ALINEA 2 , VU LES PROJETS SPECIAUX DE SECOURS A MADAGASCAR RETENUS POUR FINANCEMENT PAR LE FONDS DE DEVELOPPEMENT , VU LA PROPOSITION DE LA COMMISSION , DECIDE : ARTICLE UNIQUE LA CONVENTION DE FINANCEMENT RELATIVE AUX PROJETS SPECIAUX DE SECOURS A MADAGASCAR POURRA DEROGER AUX PRESCRIPTIONS DES ARTICLES 7 ET 20 DU REGLEMENT N 5 , PORTANT FIXATION DES MODALITES RELATIVES AUX APPELS ET AUX TRANSFERTS DES CONTRIBUTIONS FINANCIERES , AU REGIME BUDGETAIRE ET A LA GESTION DES RESSOURCES DU FONDS DE DEVELOPPEMENT POUR LES PAYS ET TERRITOIRES D'OUTRE-MER , SANS PREJUDICE DES DISPOSITIONS DU TRAITE , NOTAMMENT DE SON ARTICLE 132 , PARAGRAPHE 4 , ET DES DISPOSITIONS DE LA CONVENTION D'APPLICATION RELATIVE A L'ASSOCIATION DES PAYS ET TERRITOIRES D'OUTRE-MER A LA COMMUNAUTE , NOTAMMENT DE SON ARTICLE 5 , PARAGRAPHE 4 . FAIT A BRUXELLES , LE 27 JUILLET 1959 PAR LE CONSEIL LE PRESIDENT PELLA